Mr. Justice Leech delivered the opinion of the court: This is a claim filed by Byron C. Gibson, claimant, to recover damages sustained to his Oakland sedan, on November 24, 1926, at about 4 P. M., while he was driving west on State Bond Route No. 10, between Decatur and Springfield, when he was collided with by a converted Packard truck, bearing 1926 Illinois license No. 36987, driven by State Highway Policeman „ W. Connors, about one mile west of Buffalo, in the county of Sangamon and State of Illinois, at which place the road was straight and level, with an unobstructed view in- both directions. The declaration further alleges that said patrolman was driving said truck in an easterly direction on said highway and immediately prior to the collision saw an Hlinois Power Company truck parked on the patrolman’s side of the concrete slab, and on account of the slab being covered with ice at this time and place, was unable to stop, and in attempting to avoid striking the Illinois Power Company truck turned to the left and collided with claimant’s automobile, hitting said automobile on the left rear side; that claimant drives his said automobile in the prosecution of his business on an average of 500 miles a week; that he was out the use of his said car for a period of 14 days; that the value of the loss of the use of said automobile during said time was $15.00 a day; that he spent the sum of $81.50 in making necessary repairs, and claims damages in the sum of $261.50. A demurrer filed by the Attorney General of the State of Illinois is sustained as a matter of law. A statement filed by the Attorney General alleges that claimant in his statement correctly states the facts. While we do not concede any legal liability on the part of the State of Illinois, to compensate claimant on account of the alleged damages, in equity and good conscience we award claimant the sum of $261.50.